Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
11, 2015




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00464-CV


     HARRIS COUNTY SHERIFF'S CIVIL SERVICE COMMISSION,
                         Appellant

                                        V.

                      DONALD ROBERTSON, Appellee

                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-07393


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed April 27, 2015. On July 31, 2015,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted. Accordingly, the appeal is ordered dismissed.

                               PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.